Title: Charles Jouett to Thomas Jefferson, 12 June 1815
From: Jouett, Charles
To: Jefferson, Thomas


          D Sir  Washington City 12th June 1815
          I have this momant laid my letters before the president, and am sorry to say that my prospects of success is are doubtful, I was anxious to see Colo Monroe but was disappointed, excuse me if I solicit you once more to interest him in my favour, no man can serve me as effectually as you can, and few indeed are better acquainted with my character,
          I could say much to you but delicacy imposes silence, I have been devoted to your political principles, and have always been ready to offer up my life in their defence, If I had been dealt by justly I should be now sleeping in an honorable grave, or be crowned by the honours and approbation of my country. I pray you to excuse me I am extremely agitated, If I go back to Kentucky   without employment I shall be ruined
          I am with the highest respect Sir Your Obediant ServtC. Jouett
        